Title: To James Madison from Benjamin Rush, 29 October 1810
From: Rush, Benjamin
To: Madison, James


Dear Sir,Philadelphia Octobr 29th. 1810
I have the honor to send you herewith the 4th report of the directors of the African institution in London and an adjudication of an appeal connected with the African trade, both of which appear to contain matter highly interesting to the National honor of the United States.
Can nothing be done to wipe away the Stain that has been brought upon our moral and national character by the infamous practices alluded to in the report? Health, respect and friendship! from Dear Sir yours sincerely
Benjn: Rush
